DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 1/12/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
___________________________________________________________________
Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEPPERT et al. (US 2016/0159968) in view of COFFEY et al. (US 2010/0112373).
With respect to claims 1-3, DEPPERT et al. discloses an zinc sulfide (as required by claim 2) optical element (Paragraphs [0012], [0013]); a coupling agent (e.g. coating) over a surface of the zinc sulfide optical element (Paragraph [0042]-[0045]; Figure 2b) which is a bifunctional molecule having a first and second functional group (Paragraph [0012], [0018], [0021]). The first functional group forms a covalent disulfide bond (as required by claim 3) with the zinc sulfide optical element (Paragraph [0021]) and the second functional group comprising an aryl group (e.g., aromatic functional group) (Paragraph [0025]) which bonds to a polymer coating (Paragraph [0026]) that comprises carbon, such as a acrylate polymer. The carbon containing material bonded to the second functional group is bonded chemically, adhesively or interactively (Paragraphs [0023]). 
Each of these types of bonding can include covalent bonding and thus DEPPERT et al. does not explicitly disclose that the bond between the second functional group and the carbon containing material is via non covalent bonding. COFFEY et al. discloses an antireflective coating on the zinc sulfide optical substrate (Paragraph [0153]) comprising a polymer and carbon nanotubes (Paragraph [0025], [0089]-[0090]). The coating is affixed to the surface (Paragraph [0014]) via sintering, covalently bonding, cross-linking, melting, encapsulating or a combination thereof (Paragraph [0055], [0171], [0242]) during a post-treating process. COFFEY et al. thus appears to teach affixing means other than covalent bonding, such as cross-linking, melting and encapsulating that are obvious variant, alternate expedient embodiments for affixing a polymeric coating on the optical substrate surface. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to affix the coating of DEPPERT et al., in a non-covalent manner, as taught by COFFEY et al. so that the carbon containing polymeric coating can be held on the substrate and provide fracture resistance and abrasion resistance of the substrate. 
With respect to claim 4, COFFEY et al. discloses that the fibers in the coating can be functionalized with groups that increase the adhesive interaction with the substrate (Paragraph [0107]-[0108]). The functionalized group is an aryl, such as a phenyl (e.g., monocyclic ring) (Paragraph [0117]). While COFFEY et al. discloses the functional group as part of the nanotubes of the coating, DEPPERT et al. discloses that the functional group is part of the coupling agent, which serves to attach the carbon-containing coating to the substrate. As such, the functional groups serve the same purpose of attaching the carbon-containing coating to the substrate. Examiner believes that one of ordinary skill in the art, prior to the effective filing date of the claimed invention, would apply the functional group of COFFEY et al. as the second functional group of DEPPERT et al. for the purposes of improving the adhesion of the carbon-containing coating to the substrate. 
With respect to claim 5, COFFEY et al. discloses that the carbon material comprises a carbon nanotube (Paragraph [0090]). 
With respect to claim 6, DEPPERT et al. discloses that the coupling agent comprises an alkyl between the functional groups (Paragraph [0024])
With respect to claim 8, DEPPERT et al. discloses that the optical element is a dome (Paragraph [0013]). 
With respect to claim 9, DEPPERT et al. discloses an zinc sulfide optical element (Paragraphs [0012], [0013]); a coupling agent (e.g. coating) over a surface of the zinc sulfide optical element (Paragraph [0042]-[0045]; Figure 2b) which is a bifunctional molecule having a first and second functional group (Paragraph [0012], [0018], [0021]). The first functional group forms a covalent disulfide bond with the zinc sulfide optical element (Paragraph [0021]) and the second functional group comprising an aryl group (e.g., aromatic functional group) (Paragraph [0025]) which bonds to a polymer coating (Paragraph [0026]) that comprises carbon, such as a acrylate polymer. The carbon containing material bonded to the second functional group is bonded chemically, adhesively or interactively (Paragraphs [0023]). 
Each of these types of bonding can include covalent bonding and thus DEPPERT et al. does not explicitly disclose that the bond between the second functional group and the carbon containing material is via non covalent bonding. COFFEY et al. discloses an antireflective coating on the zinc sulfide optical substrate (Paragraph [0153]) comprising a polymer and carbon nanotubes (Paragraph [0025], [0089]-[0090]) encapsulated in the polymer (Paragraphs [0055], [0191]- [0193]. The coating is affixed to the surface (Paragraph [0014]) via sintering, covalently bonding, cross-linking, melting, encapsulating or a combination thereof (Paragraph [0055], [0171], [0242]) during a post-treating process. COFFEY et al. thus appears to teach affixing means other than covalent bonding, such as cross-linking, melting and encapsulating that are obvious variant, alternate expedient embodiments for affixing a polymeric coating on the optical substrate surface. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to affix the coating of DEPPERT et al., in a non-covalent manner, and to encapsulate the carbon nanotube in the polymer of DEPPERT et al., as taught by COFFEY et al. so that the carbon containing polymeric coating can be held on the substrate and provide fracture resistance and abrasion resistance of the substrate. 
COFFEY et al. discloses that the fibers in the coating can be functionalized with groups that increase the adhesive interaction with the substrate (Paragraph [0107]-[0108]). The functionalized group is an aryl, such as a phenyl (Paragraph [0117]). While COFFEY et al. discloses the functional group as part of the nanotubes of the coating, DEPPERT et al. discloses that the functional group is part of the coupling agent, which serves to attach the carbon-containing coating to the substrate. As such, the functional groups serve the same purpose of attaching the carbon-containing coating to the substrate. Examiner believes that one of ordinary skill in the art, prior to the effective filing date of the claimed invention, would apply the functional group of COFFEY et al. as the second functional group of DEPPERT et al. for the purposes of improving the adhesion of the carbon-containing coating to the substrate.
With respect to claims 10 and 11, DEPPERT et al. discloses that the coupling agent comprises an alkyl between the functional groups (Paragraph [0024])
With respect to claim 12, COFFEY et al. discloses that the carbon material comprises a carbon nanotube (Paragraph [0090]). 
With respect to claim 13, DEPPERT et al. discloses that the optical element is a dome (Paragraph [0013]). 





_________________________________________________________________________
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEPPERT et al. (US 2016/0159968) in view of COFFEY et al. (US 2010/0112373) as applied to claims 1-6 and 8-13  above, and further in view of XU et al. (US 2006/0121185).
With respect to claim 7, Modified DEPPERT et al. does not explicitly disclose that the carbon nanotubes are in the form of a yarn. XU et al. discloses the use of carbon nanotubes as an optical polarizer for various optical glasses (Paragraph [0001], [0023]; Abstract) that, in past inventions, it was known to use aligned carbon nanotubes in the form of a “yarn” (Paragraph [0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the carbon nanotubes of modified DEPPERT et al. in the form of yarns that are aligned on the optical element of modified DEPPERT et al., as taught by XU et al. so that the carbon-containing coating can act as a polarizer as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745